Littleton:
The Commissioner determined a deficiency in estate tax of $2,199.61. The executors claim that the Commissioner erred *694in that he failed to allow as deductions from the gross estate certain items of claims against the estate and administration expenses.
FINDINGS OP PACT.
James A. Allen and James N. Linton are residents of C°lumbus, Ohio, and are the duly qualified and acting executors of the estate of James Ross, who died November 30, 1923. The value of the gross estate of the decedent at the time of his death was $479,592.31. The allowable deductions from the gross estate under the statute are as follows:
Funeral expenses_ $1,213. 73
Administration expenses_ 25,807.70
Debts and claims against the estate_ 35,169. 66
Unpaid mortgages- 49, 000. 00
Support ol dependents_ 10, 000. 00
Specific exemption_ 60, 000.00
Total_171,191.09
leaving a net estate subject to tax of $308,451.22.
In his determination of the net estate the Commissioner refused to allow $6,000 paid as attorneys’ fees and $3,168.20 representing various items of administration expenses paid. The Commissioner also declined to allow $2,819.01 of the total debts, and claims against the estate of $35,169.66. The Commissioner also refused to allow the deduction of $10,000 for support of dependents which was approved by the court and paid by the estate.
The net estate returned by the executors was $290,506.51.

Judgment will be entered on 15 days' notice, under Rule 50.

Considered by Smith and Love.